DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunimori (US3154302 hereinafter “Kunimori”).

	With regard to claim 1, 
	A powered actuation mechanism for operating a closure panel device coupled to one of a closure panel and a vehicle body of a vehicle, the closure panel operated between a closed position and a partially open position, the mechanism including: 
	a motor (22) operatively coupled to a control member (30); and 
	a lever body (33, 39, 40) comprising an input end (40) and an output end (39), the output end (39) coupled (via 21) to the closure panel device (35, 47) for driving the closure panel device (35, 47) in response to driving of the input end (40) by the control member (30), the input end (40) coupled (via 21) to the closure panel (20); 
	wherein operation of the motor (22) causes movement of the control member (30) over a first range of motion (clockwise) in order to couple with the input end (40) for driving the closure panel device (35, 47) in a first direction (see figure 5), and over a second range of motion (counterclockwise) in order to couple with the input end (40) for driving the closure panel device (35, 47) in a second direction (see figure 6) opposite the first direction (see figure 6).

	With regard to claim 2, 
wherein operation of the motor (22) causes movement of the control member (30) over a third range of motion (final stopped position) between the first (rotating clockwise) and second (rotating counter clockwise) ranges of motion in order to decouple (see figure 1) from the input end (40) for allowing the closure panel device (35) to operate independently of the control member (30).

	With regard to claim 3, 
wherein the control member (30) is a control disk comprising a pin (34) configured to engage and disengage the lever body when rotated (see figures 1, 5, and 6).

	With regard to claim 11, 
wherein the control member (30) is a disk coupled to the motor (22) via a set of gears (23).

	With regard to claim 15, 
	A method for operating a powered actuation mechanism coupled to a closure panel device connected to one of a closure panel and a vehicle body of a vehicle, the closure panel operated between a closed position and a partially open position, the method including: 
	operating a motor (22) during a first stage of actuation, the motor (22) operatively coupled to a control member (30) having a control connection (34) engaged with a pivotal lever body (33, 39, 40) coupled to the closure panel device (35, 47), in order to move the control connection (34) to pivotally drive the lever body (33, 39, 40) to drive the closure panel device (35, 47) in a first direction (see figure 5); and 
	operating the motor (22) during a second stage of actuation in order to move the control connection (34) to pivotally drive the lever body (33, 39, 40) to drive the closure panel device (33, 39, 40) in a second direction (see figure 6) opposite the first direction.

	With regard to claim 18, 
operating the motor (22) causes movement of the control member (30) over a third stage of actuation (see figure 1) between the first stage of actuation and the second stage of actuation in order to decouple (see figure 1) from the input end (40) for facilitating the closure panel device (35, 47) to operate independently of the control member (30).

	With regard to claim 19,
wherein the control member (30) is a control disk comprising a pin (34) configured to engage and disengage the lever body (33, 39, 40) when rotated (see figure 5 and 6).

	With regard to claim 20, 
wherein the lever body (33, 39, 40) comprises an input end (40) and an output end (39), the output end (39) coupled (via 21) to the closure panel device (35, 47) for driving the closure panel device (35, 47) in response to driving of the input end (40) by the control member (30), the input end (40) coupled to either the closure panel (20).

Allowable Subject Matter
Claims 4-8, 12, 14, 16-17, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The drawings rejection has been withdrawn in light of the replacement sheet submitted by the applicant. 
The 112(b) rejections have been withdrawn in light of the amendments made to the corresponding claims. 
 Applicant argues the features in added claims 21 and 22 not being taught in the Kunimori reference. Applicants arguments are persuasive as the specification in column 3 paragraph 1 of Kunimori, details that the lever body and the closure panel device do not conjointly move. 
The arguments made by the applicant do not overcome the rejections made on the independent claims 1 and 15. Claim 1 does recite that both the lever body and the closure panel device conjointly move. Kunimori teaches that the output end is coupled to the closure panel device via frame 21. The output end is integral in driving the closure panel device in response to driving of the input end by the control member as the closure panel device becomes capable of moving in either direction only once the lever seizes movement. Kunimori further teaches that the motor causes movement of the control member over a first and second range of motion in order for the closure panel device to move forward and backwards which open and close the door. The same reasoning of claim 1 applies to that of independent claim 15. 
Allowable subject matter has been indicated above which include newly added claims 21 and 22 that depend on rejected independent claims 1 and 15. The allowable subject matter above also include previously rejected claims 5-7 that overcame the 112b rejection but depend on rejected independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637